     Case 2:21-cv-00757-JAM-CKD Document 14 Filed 08/11/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       SONIA MAREE MILLER,                             No. 2:21-cv-0757-JAM-CKD PS

12                       Plaintiff,
13            v.                                         ORDER & FINDINGS AND
                                                         RECOMMENDATIONS
14       SACRAMENTO CITY UNIFIED
         SCHOOL DISTRICT, et al.,                        (ECF No. 13)
15
                         Defendants.
16

17

18           Presently before the court is plaintiff’s August 6, 2021 motion requesting default

19   judgment and permission to participate in electronic case filing. 1 (ECF No. 13.) Because the

20   motion for default judgment is premature and improperly filed, the undersigned finds it suitable

21   for resolution without a hearing pursuant to Local Rule 230(g) and without receiving a response

22   from defendants. For the following reasons, the undersigned recommends that the motion for

23   default judgment be denied, and the court denies plaintiff’s request for e-filing privileges without

24   prejudice to renewal at a later date.

25   ////

26
     1
27     Because plaintiff is self-represented, all pretrial matters are referred to the undersigned pursuant
     to Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).
28
                                                        1
     Case 2:21-cv-00757-JAM-CKD Document 14 Filed 08/11/21 Page 2 of 7


 1   I. Request for Default Judgment

 2            Plaintiff’s request for default judgment is both procedurally defective and premature. As

 3   for the procedural problems, first, plaintiff’s motion is defective because it was not “noticed” for

 4   a hearing date. For purposes of filing future motions, plaintiff is directed to Local Rule 230,

 5   governing when and how motions are to be filed in this court. Unless an exception applies, “all

 6   motions shall be noticed on the motion calendar of the assigned Judge or Magistrate Judge.” 2

 7   L.R. 230(b). And in general, motions must be noticed for a hearing date at least 28 days from the

 8   date of filing. Id. But see L.R. 251 (21 days’ notice for most discovery motions).

 9            While the notice problem could be corrected, plaintiff also runs afoul of the Federal Rules

10   of Civil Procedure with this motion. Rule 55 sets forth a two-step process for seeking default

11   judgment, consisting of: (1) seeking the clerk’s entry of default, and then (2) requesting entry of

12   default judgment. See Fed. R. Civ. P. 55(a)-(b); Symantec Corp. v. Global Impact, Inc., 559 F.3d

13   922, 923 (9th Cir. 2009) (noting the “two-step process of ‘Entering a Default’ and ‘Entering a

14   Default Judgment’”); Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986).

15            Plaintiff has not sought entry of default against any of the four defendants, nor has the

16   Clerk of Court entered any default in this case. Thus, plaintiff has not complied with the first step

17   of the two-step process under Rule 55, and the motion for default judgment should be denied.

18            Moreover, requesting entry of default by the clerk would be premature because no

19   defendant has yet failed to respond to the complaint within the applicable deadlines. See Fed. R.

20   Civ. P. 55(a) (clerk’s entry of default triggered when defending party “has failed to plead or

21   otherwise defend”). Under Rule 12, a defendant generally must serve an answer “within 21 days

22   after being served with the summons and complaint,” Fed. R. Civ. P. 12(a)(1)(A)(i); and that

23   deadline is tolled (that is, extended) by the filing of a responsive motion, such as a Rule 12(b)(6)

24   motion to dismiss for failure to state a claim, see Fed. R. Civ. P. 12(a)(4).

25            Plaintiff, by her own admission, has only served the summons and complaint on three of

26   the four defendants named in her complaint. (ECF Nos. 6, 13 at 3.) According to the proofs of

27

28   2
         The undersigned hears civil motions on Wednesdays at 10:00 am.
                                                      2
     Case 2:21-cv-00757-JAM-CKD Document 14 Filed 08/11/21 Page 3 of 7


 1   service filed with the court, plaintiff served the Sacramento City Unified School District and the

 2   Sacramento City Teachers Association (“the Union”) on July 13, 2021 via personal service

 3   through a professional process server. (ECF No. 5 at 2, 4.) That made the School District’s and

 4   the Union’s answers due on August 3, 2021.

 5          On July 30, 2021, the School District filed an ex parte application for an extension of time

 6   to respond to the complaint, and on August 2, 2021, the Union did the same. (ECF Nos. 7-8.) By

 7   minute order on August 2, 2021, the court granted both parties an extension until August 31, 2021

 8   to respond to the complaint, pursuant to Local Rule 144(c). (ECF No. 9.) Local Rule 144(c)

 9   permits the court to “grant an initial extension ex parte upon the affidavit of counsel that a

10   stipulation extending time cannot reasonably be obtained, explaining the reasons why such a

11   stipulation cannot be obtained and the reasons why the extension is necessary.” E.D. Cal.

12   L.R. 144(c). Although ex parte applications for extensions of time are not routinely granted, it is

13   within the court’s discretion to grant “one such initial extension.” Id. Here, both the School

14   District’s and the Union’s counsel filed affidavits explaining plaintiff’s refusal to stipulate to an

15   extension of time and providing reasons that the court found sufficient to warrant an extension.

16   (ECF No. 7 at 5-7; ECF No. 8.1.) Thus, the deadline for these two defendants to respond to the

17   complaint has not yet expired, so no entry of default would be appropriate at this time.

18          Plaintiff argues that the School District and the Union failed to serve her with their ex

19   parte applications, that the School District never notified her that it would seek an ex parte

20   extension, and that she did not attend any hearing on the ex parte applications if one was held.

21   (ECF No. 13 at 2.) No hearing was held, nor was one required, before granting these ex parte

22   extensions. “Ex parte,” by definition means contact with the court “without notice to, or

23   argument by, anyone having an adverse interest.” Black’s Law Dictionary (11th ed. 2019); Singh

24   v. Pooni, No. 2:14-CV-02146 JAM, 2015 WL 75249, at *3 (E.D. Cal. Jan. 6, 2015) (“By

25   definition, an ex parte application does not invite a response from the opposing party.”). This

26   court’s local rules expressly permit the ex parte applications filed by the School District and the

27   Union, and do not require that those applications be served on the opposing party. See E.D. Cal.

28   L.R. 144(c). Moreover, although the Federal Rules require most written motions to be served on
                                                         3
     Case 2:21-cv-00757-JAM-CKD Document 14 Filed 08/11/21 Page 4 of 7


 1   each of the parties, there is an exception for ex parte motions. See Fed. R. Civ. P. 5(a)(1)(D)

 2   (requiring that every party be served “a written motion, except one that may be heard ex parte”).

 3          The third defendant, Norman Hernandez, is the only other defendant who has yet been

 4   served. According to the proof of service, plaintiff served the summons and complaint on

 5   defendant Hernandez on July 15, 2021 (ECF No. 5 at 6), not on July 13, 2021 as plaintiff

 6   misstates in her motion. That made defendant Hernandez’s answer due by August 5, 2021. On

 7   that very day, August 5, 2021, defendant Hernandez filed a motion to dismiss the action against

 8   him for failure to state a claim (ECF No. 10). See Fed. R. Civ. P. 12(b)(6). Although the motion

 9   was improperly noticed before the district judge assigned to this case, instead of the undersigned,

10   its filing tolled the deadline for defendant Hernandez to answer the complaint. See Fed. R. Civ.

11   P. 12(a)(4)(A). Defendant Hernandez promptly re-noticed his motion to dismiss for a

12   September 29, 2021 hearing before the undersigned. (ECF No. 12.) Thus, no answer will be due

13   from defendant Hernandez until his motion to dismiss is resolved by the court. (And if all claims

14   against him are dismissed without leave to amend, no answer will be due at all.) As with the

15   School District and the Union, the deadline for defendant Hernandez to respond to the complaint

16   has not yet expired, so no entry of default would be appropriate against him at this time.

17          The fourth defendant, Judy Yang—an administrator at the charter school where plaintiff

18   was assigned to work—has not been successfully served yet. (ECF No. 6 (process server’s

19   declaration of non-service).) “It is axiomatic that service of process must be effective under the

20   Federal Rules of Civil Procedure before a default or a default judgment may be entered against a

21   defendant.” Stephenson v. Lappin, No. CIV S-06-2735 LKK EFB PS, 2007 WL 1113550, at *2

22   (E.D. Cal. Apr. 13, 2007) (quoting Maryland State Firemen’s Ass’n v. Chaves, 166 F.R.D. 353,

23   354 (D. Md. 1996)). Thus, to the extent plaintiff seeks the entry of default or default judgment

24   against defendant Yang, the motion fails.

25          As plaintiff appears to acknowledge (ECF No. 13 at 3), the standard 90-day deadline for

26   serving all defendants has now passed, as plaintiff filed the complaint on April 27, 2021. See

27   Fed. R. Civ. P. 4(m) (requiring service “within 90 days after the complaint is filed”). Rule 4(m)

28   ////
                                                       4
     Case 2:21-cv-00757-JAM-CKD Document 14 Filed 08/11/21 Page 5 of 7


 1   provides, in relevant part:

 2                  If a defendant is not served within 90 days after the complaint is filed,
                    the court––on motion or on its own after notice to the plaintiff––must
 3                  dismiss the action without prejudice against that defendant or order
                    that service be made within a specified time. But if the plaintiff
 4                  shows good cause for the failure, the court must extend the time for
                    service for an appropriate period.
 5

 6   Fed. R. Civ. P. 4(m). Despite acknowledging the lack of service, plaintiff does not indicate

 7   whether she intends to seek an extension of time to serve defendant Yang under Rule 4(m), or

 8   whether she intends to voluntarily dismiss defendant Yang under Rule 41(a)(1)(A)(i).

 9          The declaration of non-service reflects that the hired process server repeatedly attempted

10   to serve defendant Yang at her suspected place of employment, without success, and could not

11   obtain defendant Yang’s home address from the School District or the Union. (ECF No. 6 at 1.)

12   In recognition of plaintiff’s self-represented status, and out of a desire to resolve cases on the

13   merits where possible, the court on its own motion grants plaintiff an additional 30 days from

14   the date of this order to effect service on defendant Yang (or to obtain a waiver of service

15   from her, see Fed. R. Civ. P. 4(d)). Within that 30-day deadline, plaintiff must file with the court

16   either (A) a certificate of service on defendant Yang (or waiver of service), or (B) a notice of

17   voluntary dismissal of the claims against defendant Yang. Failure to comply with this order will

18   make plaintiff’s claims against defendant Yang subject to dismissal.

19          In sum, plaintiff’s request for default judgment should be denied because it is procedurally

20   defective and premature with respect to all four defendants.

21   II. Request for E-Filing Privileges

22          In the same motion, plaintiff also requests permission to use the court’s electronic filing

23   system. (ECF No. 13 at 2.) Generally self-represented litigants are not permitted to e-file in this

24   district. See E.D. Cal. L.R. 133(b)(2) (“Any person appearing pro se may not utilize electronic

25   filing except with the permission of the assigned Judge or Magistrate Judge.”). The court does

26   not find good cause to depart from the default rule at this time. Plaintiff argues that she is at an

27   unfair disadvantage and that it is a violation of her constitutional rights to not be able to

28   electronically view the filings in her case. (ECF No. 13 at 2.) Plaintiff cites no authority
                                                         5
     Case 2:21-cv-00757-JAM-CKD Document 14 Filed 08/11/21 Page 6 of 7


 1   supporting her contention that e-filing is a constitutional right, nor is the court aware of any.

 2   Rather, e-filing is a privilege which in some circumstances may be extended to self-represented

 3   parties. If the case proceeds beyond the pleadings stage and plaintiff has not abused the filing

 4   procedures, the court will consider a further motion for e-filing privileges. At the current stage,

 5   however, the motion is denied. The court assures plaintiff that although she does not have access

 6   to electronically view the filings in her case, paper copies of all court orders (including minute

 7   orders) are mailed to her at the time of their issuance.

 8          Finally, plaintiff is reminded that her opposition or statement of non-opposition to

 9   defendant Hernandez’s pending motion to dismiss—currently set for remote hearing on

10   September 29, 2021 (ECF No. 12)—must be filed no later than September 15, 2021. See E.D.

11   Cal. L.R. 230(c).

12                                                 ORDER

13          Accordingly, IT IS HEREBY ORDERED that:

14          1. Plaintiff’s request for e-filing privileges (ECF No. 13) is DENIED; and

15          2. Within 30 days of the date of entry of this order, plaintiff shall file with the court

16              either (A) a certificate of service demonstrating that defendant Yang has been served

17              (or has waived service), or (B) a notice of voluntary dismissal of the claims against

18              defendant Yang. Failure to comply with this order will make plaintiff’s claims against

19              defendant Yang subject to dismissal.

20                                         RECOMMENDATION

21          It is further RECOMMENDED that plaintiff’s request for default judgment (ECF No. 13)

22   be DENIED as premature.

23          These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

25   days after being served with these findings and recommendations, any party may file written

26   objections with the court and serve a copy on all parties. Such a document should be captioned

27   ////

28
                                                         6
     Case 2:21-cv-00757-JAM-CKD Document 14 Filed 08/11/21 Page 7 of 7


 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

 2   shall be served on all parties and filed with the court within fourteen (14) days after service of the

 3   objections. The parties are advised that failure to file objections within the specified time may

 4   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

 5   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

 6   Dated: August 11, 2021
                                                       _____________________________________
 7
                                                       CAROLYN K. DELANEY
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11   19.mill.757

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        7
